Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-9, 12-15, 28-38 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gluck (US Patent No. 2,597,580) as evidenced by Glenn (PG Pub 20100093258) or over Gluck (US Patent No. 2,597,580) in view of Glenn (PG Pub 20100093258).
Regarding claims 12-15, 34 and 36, Gluck teaches an article comprising a fabric having a first weave and a second weave wherein the first weave forms a front face of the fabric with the first weave comprising warp yarns 10 and elastomeric weft yarns 11 tightly woven in a predetermined pattern wherein the second weave forms a back face of the fabric with the second weave comprising the warps yarns 10 and hard weft yarns 15 loosely woven in a predetermined pattern such that the hard weft yarns form alternately arranged under portions and over portions with respect to the warp yarns. The under portions being formed when the hard yarns pass along the back side of the warp yarns and define loop portions. The over portions being formed when the hard weft yarns pass along the front side of the warp yarns and define connection portions.  For each hard weft yarn, an average number of warp yarns passed by the loop portions is at least 6. The elastomeric weft yarns form alternately arranged under portions and over portions with respect to the warp yarns in a weave that is tighter than the weave of the hard yarns. The hard yarns are taught as inelastic. The elastomeric weft threads are taught as rubber and t are elastic before and after shrinking via three home washes at 60 degrees Celsius. The elastomeric and hard weft yarns are arranged in a predetermined arrangement comprising at least one hard yam arranged alternately with at least one elastomeric yarn and the elastomeric yarn having a greater shrinkage ratio than the shrinkage ratio of the hard yarns. While Gluck does not explicitly disclose the rubber yarn or elastomeric yarn having a greater shrinkage ratio than the cotton filler or hard yarns, it is clear to one of ordinary skill in the art that this is inherent to the invention of 
Gluck does not disclose the warp density of the fabric before shrinking, after shrinking or after three home washes or the ratio of the number of warp yarns passed by the loop portions to a warp density is as claimed. However, it is well known in the art as disclosed by Glenn et al. (paragraph 0022) that the warp density can be used to vary the elastic modulus/stretch properties across the width of the woven fabric. Glenn is used as an evidentiary reference and also as art in a 103 rejection providing motivation to one of ordinary skill in the art to adjust warp density in order to affect the elastic modulus/stretch properties of the fabric. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Glenn of adjusting warp density in order to affect the elastic modulus/stretch properties and arrive at the claimed invention. 
Since the instant specification is silent to unexpected results, the specific warp density is not considered to confer patentability to the claims. As the elastic modulus and stretch properties are variables that can be modified, among others, by adjusting the warp density, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the warp density in Glenn et al. to obtain the desired elastic modulus and stretch properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been 
In light of the above and given that Gluck disclose article as claimed, it is clear that after three washes the article of Gluck would intrinsically possess the same warp density and therefore the same ratio of the average number of warp yams passed by the loop portions to a warp density since Gluck discloses an article that passes the same number of warp yarns passed by the loop portions (See claim 1 rejection above) as claimed.
Regarding claim 2, the number of warp yarns passed by the loop portion is at least six times the number of warp yarns passed by the connection portions. 
Regarding claim 3, the loop portions are in less tension than the over portions and under portions formed by the elastomeric weft yarns. 
Regarding claims 4 and 7, Gluck does not explicitly disclose specific diagonal stretch and loop portions in equilibrium and compression claimed by Applicant, however it would be clear to one of ordinary skill in the art that this is inherent to the invention of Gluck, since they are made of the same composition (alternately arranged hard yams (cotton filler yarns) and elastomeric yarns (mbber yams) manufactured in the same manner (woven in a predetermined pattern) with similar attributes (loop portions, over and under portions, ratios of elastomeric to hard yams. Further, any fabric would stretch to some extent in a diagonal direction.
Regarding claim 5, 
Regarding claim 6, the connection portion of adjacent hard yarns form a pattern extending in a diagonal direction with respect to the warp yarns and the elastomeric and hard weft yarns [Figure 1]. 
Regarding claim 8, a weave pattern of the hard weft yarns is different from a weave pattern of the elastomeric weft yarns.
Regarding claim 9, the weave pattern of the elastomeric weft yarns is a twill pattern [Figure 1]. 
Regarding claim 28, the ratio of warp yarns passed by the loop portion to the connection portion is within the claimed range [Figure 1]. 
Regarding claim 29, the ratio of elastomeric weft yarns to hard weft yarns is within the claimed range. 
Regarding claim 30, Gluck teaches the ratio of the elastomeric weft yarns to hard weft yarns is within the claimed range [2:40-42]. 
Regarding claim 31, for a corresponding amount of the warp yarns in a weave report, the ratio of the number of the over portions obtained by an up and down movement of the elastomeric weft yarn is 2 to 12 times the amount of the over portions obtained by an up and down movement of the hard weft yarn. 
Regarding claim 32, the elastomeric under portions are covered by the loop portions wherein the elastomeric under portions are difficult to see and feel when the fabric is in a relaxed state. 
Regarding claim 33,
Regarding claim 35, the ratio of the average number of the warp yarns passed by the loop portions to the average number of the warp yarns passed by the connection portions is within the claimed range. 
Regarding claim 37, the second weave substantially prevents the warp yarns passed over by the elastomeric yarns of the first weave from contacting a surface covered by the fabric. 
Regarding claim 38, on the back face of the fabric the second weave substantially covers the warp and elastomeric weft yarns of the first weave wherein at the back face of the fabric, the warp and weft yarns of the first weave are difficult to see and feel. 
Regarding claim 40, the fabric is elastic.
Claims 16-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gluck (US Patent No. 2,597,580) as evidenced by Glenn (PG Pub 20100093258) and Cay et al. (Effects of Warp-Weft Density Variation and Fabric Porosity of the Cotton Fabrics on Their Colour in Reactive Dyeing Fibres & Textiles, Jan/March 2007, Vol. 15, No. 1 (60), pages 91-94).
Regarding claim 16-21, Gluck does not disclose the weft density of the fabric. However, it is well known as disclosed by Cay et al. (page 92, 3rd column) that changing the weft density affects the color yield of the fabric. Cay is used as both an evidentiary reference and as part of a 35 USC 103 rejection. In light of the motivation for using weft density, as disclosed by Cay et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use weft density of Cay et al. in Gluck in order to affect the color yield of the fabric and thereby arrive at the claimed invention.
Since the instant specification is silent to unexpected results, the specific weft density is not considered to confer patentability to the claims. As the color yield property is a variable .
Claims 16-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gluck (US Patent No. 2,597,580) over Gluck (US Patent No. 2,597,580) in view of Glenn (PG Pub 20100093258) in view of Cay et al. (Effects of Warp-Weft Density Variation and Fabric Porosity of the Cotton Fabrics on Their Colour in Reactive Dyeing Fibres & Textiles, Jan/March 2007, Vol. 15, No. 1 (60), pages 91-94).
Regarding claim 16-21,
Since the instant specification is silent to unexpected results, the specific weft density is not considered to confer patentability to the claims. As the color yield property is a variable that can be modified, among others, by adjusting the weft density, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the weft density in Cay et al. to obtain the desired elastic modulus and stretch properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). In light of the above and given that Gluck disclose article as claimed, it is clear that after three washes the article of Gluck would intrinsically possess the same weft density as claimed.
Claims 22-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gluck (US Patent No. 2,597,580) as evidenced by Glenn (PG Pub 20100093258) in view of Liao (US Patent No. 7,762,287) or over Gluck (US Patent No. 2,597,580) in view of Glenn (PG Pub 20100093258) in view of Liao (US Patent No. 7,762,287).
Regarding claims 22-26,
In light of the motivation for using warp yam weights described by Liao above, it therefore would have been obvious to one of ordinary skill in the art to use the hard and elastomeric yarn weights of Liao in Gluck in order to create a fabric with the appropriate yarn showing and thereby arrive at the claimed invention.
Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gluck (US Patent No. 2,597,580) as evidenced by Glenn (PG Pub 20100093258) in view of Teague et al. (US Patent No. 4,283,194) or over Gluck (US Patent No. 2,597,580) in view of Glenn (PG Pub 20100093258) in view of Teague et al. (US Patent No. 4,283,194).
Regarding claim 27, Gluck and/or the previous combination is silent regarding the claimed warp yarns are indigo dyed yarns. However, Teague et al. disclose that the ring-dyed effect occurs in regular indigo dyeings (Col. 6, lines 5-8). Additionally, Teague et al. disclose that the warp yarns are indigo dyed with the purpose of making a denim fabric with a soft hand and simultaneously “washed look” (Col. 2, lines 38-40, 49-50, and 61-68).
In light of the motivation for using warp yarns that are ring-dyed indigo yarns described by Teague et al. above, it therefore would have been obvious to one of ordinary skill in the art to use the ring-dyed warp yams of Teague et al. in Gluck in order to making a fabric whose surface has a salt-and-pepper pattern and thereby arrive at the claimed invention.
Claim 44 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gluck (US Patent No. 2,597,580) as evidenced by Glenn (PG Pub 20100093258) in view of Tharpe et al. (PG Pub. 2008/0268734) or over Gluck (US Patent No. 2,597,580) in view of Glenn (PG Pub 20100093258) in view of Tharpe et al. (PG Pub. 2008/0268734).
Regarding claim 44, Gluck teaches the weft is elastomeric. Gluck and or the previous combination is silent regarding the claimed elastomeric weft yarns including polyester and . 
Claim 43 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gluck (US Patent No. 2,597,580) in view of Teague et al. (US Patent No. 4,283,194).
Regarding claims 43, Gluck teaches an article comprising a fabric having a first weave and a second weave wherein the first weave forms a front face of the fabric with the first weave comprising warp yarns 10 and elastomeric weft yarns 11 tightly woven in a predetermined pattern wherein the second weave forms a back face of the fabric with the second weave comprising the warps yarns 10 and hard weft yarns 15 loosely woven in a predetermined pattern such that the hard weft yarns form alternately arranged under portions and over portions with respect to the warp yarns. The under portions being formed when the hard yarns pass along the back side of the warp yarns and define loop portions. The over portions being formed when the hard weft yarns pass along the front side of the warp yarns and define connection portions.  For each hard weft yarn, an average number of warp yarns passed by the loop portions is at least 6. The elastomeric weft yarns form alternately arranged under portions and over portions with respect to the warp yarns in a weave that is tighter than the weave of the hard yarns. The hard yarns are taught as inelastic. The elastomeric weft yarns are elastic. After weaving the fabric on a weaving loom, the fabric shrinks due to being removed from the weaving loom such that the 
Gluck does not disclose the warp yarns being indigo yams. However, Teague et al. disclose that the ring-dyed effect occurs in regular indigo dyeings (Col. 6, lines 5-8). Additionally, Teague et al. disclose that the warp yarns are indigo dyed with the purpose of making a denim fabric with a soft hand and simultaneously “washed look” (Col. 2, lines 38-40, 49-50, and 61-68).
In light of the motivation for using warp yarns that are ring-dyed indigo yarns described by Teague et al. above, it therefore would have been obvious to one of ordinary skill in the art to use the ring-dyed warp yams of Teague et al. in Gluck in order to making a fabric whose surface has a salt-and-pepper pattern and thereby arrive at the claimed invention.
Claim 45 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gluck (US Patent No. 2,597,580) in view of Teague et al. (US Patent No. 4,283,194) in view of Tharpe et al. (PG Pub. 2008/0268734).
Regarding claim 45, Gluck teaches the weft is elastomeric. Gluck and Teague et al. are is silent regarding the claimed elastomeric weft yarns including polyester and elastane. However, Tharpe et al. teach the elastomeric yarns include polyester and elastane in order to take advantage of the excellent recovery properties of the polyester and the elongation properties of the elastane together. It would have been obvious to one of ordinary skill  in the art at the time of the invention to employ the elastomeric weft yarns with the polyester and elastane of Tharpe et al. in the previous combination in order to take advantage of the excellent recovery properties of the polyester and the elongation properties of the elastane together and arrive at the claimed invention. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789